DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 7/2/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/2/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a car seat assembly and the open space above the assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-11, 14-15, 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 19, the claim is indefinite because it merely recites a use without any active, positive steps delimiting how the use is actually practiced.
The term "proximity" in claims 6, 7, and 8 is a relative term which renders the claim indefinite.  The term "proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised Regarding claims 7 and 8, as currently written, the claims are interpreted to have the location being anywhere within a distance similar to the proximity of the dashboard and steering wheel, respectively.
Claims 9-11, 14-15 and 20 are also rejected since the claims are dependent on a previously rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "use" claims do not purport to claim a process, machine, manufacture, or composition of matter and fail to comply with 35 U.S.C. § 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101").

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orris et al. (US-20190215672; hereinafter Orris).
Regarding claim 19, Orris teaches a method of use for the child emergency ignition override system (see at least Abstract), the method comprising the steps of: 
providing a child emergency ignition override system (see at least Abstract and Fig 1) comprising: 
a car seat assembly having a car seat (see at least [0024]); 
a first-electronic-device including a temperature sensor (see at least [0025] and [0027] lines 10-13); and 
a motion detector (see at least [0025] and [0027] lines 10-13); 
a sensor pad (see at least [0025] which includes a weight sensor); 
an emergency ignition override chip (see at least [0024] where the computing platform can include a variety of transceivers, interpreted as the emergency ignition override chip) in communication with said first-electronic-device (see at least [0025]), a host vehicle electrical and powering system (see at least [0020] and [0033]), said sensor pad (see at least [0025]), and a second-electronic-device (see at least [0034] which includes a mobile phone in communication with the computing platform); 
an audible alarm means (see at least [0040]); and 
syncing a smart-phone comprising a software application with said emergency ignition override chip and an on-board computer of said host vehicle (see at least [0034]-[0035] and [0058]) such that said software application is able to remotely control said powering system of said host vehicle to cause to start and simultaneously operate an air-conditioning--20-BROWN_KE.001U system to cool an interior of said host vehicle to promote safety of said seat- occupant (see at least [0058], Fig 5 step 512, and [0056]).
Regarding claim 20, Orris in view of Roisen teach the method of claim 19, further comprising the steps of: 
sensing a presence of a seat-occupant via said first-electronic-device and/or said sensor pad (see at least [0037]); and 
activating an alarm based on a provided signal (see at least Fig 3 and [0039]-[0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orris et al. (US-20190215672; hereinafter Orris) in view of Roisen et al. (US-10163316; hereinafter Roisen).
Regarding claim 1, Orris teaches a child emergency ignition override system (see at least Abstract and Fig 1), the system comprising: 
a car seat assembly having 
a car seat (see at least [0024]); 
a first-electronic-device including 
a temperature sensor (see at least [0025] and [0027] lines 10-13); and 
a motion detector (see at least [0025] and [0027] lines 10-13); 
a sensor pad (see at least [0025] which includes a weight sensor); 
an emergency ignition override chip (see at least [0024] where the computing platform can include a variety of transceivers, interpreted as the emergency ignition override chip) in communication with said first-electronic- device (see at least [0025]), a host vehicle electrical and powering system (see at least [0020] and [0033]), said sensor pad (see at least [0025]), and a second-electronic-device (see at least [0034] which includes a mobile phone in communication with the computing platform); 
wherein said sensor pad is able to sense a presence of a seat-occupant (see at least [0025]); 
…
wherein when said child emergency ignition override system is configured to be activated by at least one signal said powering system of said host vehicle is then caused to start and simultaneously operates an air-conditioning-system to cool an interior of said host vehicle to promote safety of said seat-occupant (see at least Fig 5, step 512 and [0056]).
However, Orris does not disclose …the car seat is positioned above said sensor pad during use…
Roisen, in the same field of endeavor, teaches wherein the car seat is positioned above said sensor pad during use (see at least col 2, lines 21-37 and Fig 1); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car seat assembly of Orris with a sensor pad located below the seat for the benefit of verifying the car seat has been properly attached to the base, providing an assurance of safety to a user (see at least col 2, lines 38-49).
Regarding claim 4, Orris in view of Roisen teach the child emergency ignition override system of claim 1.  Orris additionally discloses said sensor pad comprises at least one weight-sensor (see at least [0025]).
Regarding claim 5, Orris in view of Roisen teach the child emergency ignition override system of claim 1.  Orris additionally discloses the second-electronic- device comprises a smart-phone able to receive and transmit remote communications (see at least [0034], [0058] and Fig 6A).
Regarding claim 6, Orris in view of Roisen teach the child emergency ignition override system of claim 5.  Orris additionally discloses the emergency ignition override chip is installed in proximity of a driver of said host vehicle (see at least [0021]).
Regarding claim 7, Orris in view of Roisen teach the child emergency ignition override system of claim 6.  Orris additionally discloses the proximity of the driver is a dashboard
Regarding claim 8, Orris in view of Roisen teach the child emergency ignition override system of claim 6.  Orris additionally discloses the proximity of the driver is a steering wheel (see at least [0021]).
Regarding claim 9, Orris in view of Roisen teach the child emergency ignition override system of claim 6.  Orris additionally discloses the smart-phone comprises a software application configured to control said host vehicle electrical and powering system (see at least [0058] and Fig 6A) and is in communication with said emergency ignition override chip (see at least [0046], [0034], and Fig 2), said first-electronic-device (see at least [0034] and Fig 2), and said sensor pad (see at least [0034] and Fig 2).
Regarding claim 10, Orris in view of Roisen teach the child emergency ignition override system of claim 9.  Orris additionally discloses an audible alarm means on said host vehicle (see at least [0040]).
Regarding claim 11, Orris in view of Roisen teach the child emergency ignition override system of claim 10.  Orris additionally discloses the audible alarm means is able to communicate an emergency condition present to nearby pedestrians that a child was left unattended in said host vehicle (see at least [0048]).
Regarding claim 16, Orris in view of Roisen teach the child emergency ignition override system of claim 1.  Orris additionally discloses said host vehicle comprises an on-board computer (see at least [0020]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen as applied to claim 1 above, and further in view of Lee et al. (US-7321306; hereinafter Lee).
Regarding claim 2, Orris in view of Roisen teach the child emergency ignition override system of claim 1.  Orris additionally discloses the motion detector … to sense motion of said seat-occupant, said seat-occupant comprising a child (see at least [0025]).
However, neither Orris nor Roisen teach …detector is secured in a bracket on a right side of the car seat…
Lee, in the same field of endeavor, teaches …detector is secured in a bracket on a right side of the car seat to (see at least col 2 lines 54-58, col 4 lines 60-62, and Fig 1)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car seat of Orris and Roisen with a sensor mounted to a seat as taught by Lee for versatility and portability, allowing for a car seat to be used in different vehicles (see at least col 2 lines 55-58).

Claims 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen as applied to claim 1 above, and further in view of Juchniewicz et al. (US-20160031343; hereinafter Juchniewicz.
Regarding claim 3, Orris in view of Roisen teach the child emergency ignition override system of claim 1.  However, neither Orris nor Roisen teach said first-electronic- device comprises a tablet.
Juchniewicz, in the same field of endeavor, teaches said first-electronic- device comprises a tablet (see at least [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris and Roisen with a tablet as taught by Juchniewicz because user interfaces are commonly built into car seats to receive data about said seat (see at least [0020]).
Regarding claim 12, Orris in view of Roisen and further in view of Juchniewicz teach the child emergency ignition override system of claim 3.  Orris additionally discloses the first-electronic- device is configured to communicate with at least one roadside-assistance company (see at least [0050]).
Regarding claim 13, Orris in view of Roisen and further in view of Juchniewicz teach the child emergency ignition override system of claim 3.  Orris additionally discloses the first-electronic- device is configured to communicate with said driver via said smart-phone (see at least [0035]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen as applied to claim 1 above, and further in view of Chris Auffenberg ("What are the Hyundai dashboard warning lights and what do they mean?"; hereinafter Auffenberg).
Regarding claim 14, Orris in view of Roisen teach the child emergency ignition override system of claim 8.  However, neither Orris nor Roisen teach the emergency ignition override chip causes a green-illumination to be emitted when in a safe-to-use-condition.
Auffenberg, in the same field of endeavor, teaches the emergency ignition override chip causes a green-illumination to be emitted when in a safe-to-use-condition (see at least page 8/10, paragraph AutoHold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris and Roisen with a green illumination as shown in Auffenberg because indication lights are common in the automotive industry, using green to signify working conditions within a control unit or module (see at least page 8/10, paragraph AutoHold). 
Regarding claim 15, Orris in view of Roisen teach the child emergency ignition override system of claim 8.  However, neither Orris nor Roisen teach the emergency ignition override chip causes an intermittent red-illumination to be emitted when an error occurs.
Auffenberg, in the same field of endeavor, teaches the emergency ignition override chip causes an intermittent red-illumination to be emitted when an error occurs (see at least page 8/10, paragraph AutoHold as well as page 6/10, paragraph Immobilizer Indicator Light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris and Roisen with a red illumination as shown in Auffenberg because indication lights are common in the automotive industry, using red often to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen, Lee, Juchniewicz, and Auffenberg.  
Regarding claim 17, Orris teaches a child emergency ignition override system (see at least Abstract and Fig 1), the system comprising: 
a car seat assembly having a car seat (see at least [0024]); 
a first-electronic-device including 
a temperature sensor (see at least [0025] and [0027] lines 10-13); and 
a motion detector (see at least [0025] and [0027] lines 10-13); 
a sensor pad (see at least [0025] which includes a weight sensor); 
an emergency ignition override chip (see at least [0024] where the computing platform can include a variety of transceivers, interpreted as the emergency ignition override chip) in communication with said first- electronic-device (see at least [0025]), a host vehicle electrical and powering system (see at least [0020] and [0033]), said sensor pad (see at least [0025]), and a second-electronic-device (see at least [0034] which includes a mobile phone in communication with the computing platform); 
an audible alarm means (see at least [0040]); 
wherein said sensor pad is able to sense a presence of a seat-occupant (see at least [0025]); 
…
wherein when said child emergency ignition override system is configured to be activated by at least one signal said powering system of said host vehicle is then caused to start and -17-BROWN_KE.001U simultaneously operates an air-conditioning-system to cool an interior of said host vehicle to promote safety of said seat-occupant (see at least Fig 5 step 512 and [0056]); 
wherein the motion detector…to sense motion of said seat-occupant, said seat-occupant comprising a child (see at least [0025])
…
wherein said sensor pad comprises at least one weight-sensor (see at least [0025]); 
wherein the second-electronic-device comprises a smart-phone able to receive and transmit remote communications (see at least [0034], [0058], and Fig 6A); 
wherein the emergency ignition override chip is installed in proximity of a driver of said host vehicle (see at least [0021]); 
wherein the smart-phone is equipped with a software application configured to control said host vehicle electrical and powering system (see at least [0058] and Fig 6A) and is in communication with said emergency ignition override chip (see at least [0046], [0034], and Fig 2), said first-electronic-device (see at least [0034] and Fig 2), and said sensor pad (see at least [0034] and Fig 2); 
wherein the audible alarm means is located on said host vehicle (see at least [0040]); 
wherein the audible alarm means is able to communicate an emergency condition present to nearby pedestrians that a child was left unattended in said host vehicle (see at least [0048]); 
wherein the first-electronic-device is configured to communicate with at least one roadside-assistance company as needed (see at least [0050]);  -18-BROWN_KE.001U 
wherein the first-electronic-device is configured to communicate with said driver via said smart-phone (see at least [0035]); 
…
wherein said host vehicle comprises an on-board computer (see at least [0020]).

However, Orris does not disclose the following:
…wherein the car seat is positioned above said sensor pad during use; and…
…detector is secured in a bracket on a right side of the car seat… 
…wherein said first-electronic-device comprises a tablet… 
…wherein the emergency ignition override chip causes a green-illumination to be emitted when in a safe-to-use-condition and an intermittent red-illumination to be emitted when an error occurs; and…
Roisen, in the same field of endeavor, teaches …wherein the car seat is positioned above said sensor pad during use (see at least col 2, lines 21-37 and Fig 1); and…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the car seat assembly of Orris with a sensor pad as taught by Roisen located below the seat for the benefit of verifying the car seat has been properly attached to the base, providing an assurance of safety to a user (see at least col 2, lines 38-49).

However, neither Orris nor Roisen disclose the following:
…detector is secured in a bracket on a right side of the car seat… 
…wherein said first-electronic-device comprises a tablet…
…wherein the emergency ignition override chip causes a green-illumination to be emitted when in a safe-to-use-condition and an intermittent red-illumination to be emitted when an error occurs; and…
Lee, in the same field of endeavor, teaches …detector is secured in a bracket on a right side of the car seat to (see at least col 2 lines 54-58, col 4 lines 60-62, and Fig 1)…


However, neither Orris nor Roisen nor Lee disclose the following:
…wherein said first-electronic-device comprises a tablet… 
…wherein the emergency ignition override chip causes a green-illumination to be emitted when in a safe-to-use-condition and an intermittent red-illumination to be emitted when an error occurs; and…
Juchniewicz, in the same field of endeavor, teaches said first-electronic- device comprises a tablet (see at least [0020])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris, Roisen, and Lee with a tablet as taught by Juchniewicz because user interfaces are commonly built into car seats to receive data about said seat (see at least [0020]).

However, neither Orris nor Roisen nor Lee nor Juchniewicz disclose the following:
…wherein the emergency ignition override chip causes a green-illumination to be emitted when in a safe-to-use-condition and an intermittent red-illumination to be emitted when an error occurs; and…
Auffenberg, in the same field of endeavor, teaches …wherein the emergency ignition override chip causes a green-illumination to be emitted when in a safe-to-use-condition (see at least page 8/10, and an intermittent red-illumination to be emitted when an error occurs (see at least page 8/10, paragraph AutoHold as well as page 6/10, paragraph Immobilizer Indicator Light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Orris, Roisen, Lee, and Juchniewicz with a green and red illumination as shown in Auffenberg because indication lights are common in the automotive industry, using green to signify working conditions within a control unit or module, and similarly red to signify malfunctions (see at least page 8/10, paragraph AutoHold as well as page 6/10, paragraph Immobilizer Indicator Light). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Orris in view of Roisen, Lee, Juchniewicz, and Auffenberg as applied to claim 17 above, and further in view of Demant (US-20090299577).  
Regarding claim 18, Orris in view of Roisen, Lee, Juchniewicz, and Auffenberg teach the child emergency ignition override system of claim 17.  However, none of the aforementioned teach 
comprising set of instructions; and 
wherein the child emergency ignition override system is arranged as a kit.
Demant, in the same field of endeavor, teaches 
comprising set of instructions (see at least [0022]); and 
wherein the … system is arranged as a kit (see at least [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency ignition override system of claim 17 with the capability of being installed as a kit as shown in Demant because often practical but not imperative systems may be left out during manufacturing and the general population may desire to install such a system for the benefit of safety (see at least [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        7/2/2021